DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 2/28/2022.  Claims 2 and 7 have been canceled.  Claims 1, 3-6 and 8-11 are now pending. 
Allowable Subject Matter

3.	Claims 1, 3-6 and 8-11 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Kito et al. (US 2014/0364569), Jacquemet et al. (US Patent 6,117,561), Powell et al. (US 2006/0280889) and Lavorel et al. (CA 2102054).
Kito et al. disclose a thermoplastic resin composition formed by mixing a polyolefin resin, a polyamide resin, and a compatibilizer, wherein the compatibilizer is a modified elastomer having a reactive group that reacts with the polyamide resin (claim 1, [0051]).  This composition can be made into a sheet backboard or a sheet frame (0127]).
Jacquemet et al. disclose a layer or film (reads on sheet) of a mixture comprising: (i) a first matrix A comprising at least one member of the group consisting of a polyolefin (A1) and a polyolefin (A2) functionalized with at least one member of the group consisting of acid, anhydride and epoxy functions; and (ii) a phase in the form of platelets dispersed in the first matrix phase (i) comprising an alloy B wherein the alloy B comprises a second matrix comprising polyamide (B1) and a polyolefin (B2) dispersed therein, wherein said polyolefin (B2) is functionalized with at least one member of the 
Powell et al. disclose a tubular polymeric member (reads on sheet, Figures) formed of an alloy comprising a blend of: a first thermoplastic material selected from the group consisting of polyamides and copolymers thereof; a second thermoplastic material selected from the group consisting of polyolefins and copolymers thereof; and a compatibilizer comprising a copolymer of one or more polyamides or polyamide copolymers and one or more polyolefins or polyolefin copolymers (claim 1).
Lavorel et al. disclose a laminate comprising at least one layer of a polyamide/polyolefin alloy containing an agent ensuring compatibility comprising a (co)polyolefin on which a carboxylic acid function is grafted and at least one layer of a co-extrusion binder (claims 1 and 6).
Thus, Kito et al., Jacquemet et al., Powell et al. and Lavorel et al.do not teach or fairly suggest the claimed thermoplastic resin sheet comprising a thermoplastic resin containing a polyolefin resin, a polyamide resin, and a compatibilizer, wherein the compatibilizer is a modified elastomer having a reactive group that reacts with the polyamide resin, the thermoplastic resin has a continuous phase (A) containing the polyolefin resin and a dispersed phase (B) dispersed in the continuous phase (A) and containing the polyamide resin and the modified elastomer, and when its elongation at break at a temperature of 140°C is defined as S140 (%) and its elongation at break at a temperature of 120°C is defined as S120 (%), S140 is 1.2 times or more S120.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762